Citation Nr: 0328875	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-04 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected spondylolysis at L5-S1.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to December 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 RO decision, which granted service 
connection and a 10 percent rating for spondylolysis at L5-
S1, effective from October 5, 1994.  The veteran appealed for 
a higher rating and an earlier effective date for the award 
of service connection.  

In a May 2001 decision, the RO granted an effective date of 
June 21, 1994, for the award of service connection for the 
low back disorder.  An effective date earlier than that date 
was denied by the Board on appeal in November 2002.  

In April 2002, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  
 

REMAND

In a February 2003 letter, the Board informed the veteran 
that it was undertaking additional development on the issue 
of a higher rating for the service-connected spondylolysis at 
L5-S1, rather than remanding the case to the RO.  Such 
development was being undertaken pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

As part of its development of the case, the Board arranged 
for the veteran to undergo VA neurological and orthopedic 
examinations, which were subsequently conducted in March 
2003.  Also in its letter of February 2003, the Board 
requested the veteran to provide additional information 
concerning the treatment of his low back disorder from 
September 1999 to the present.  The veteran did not respond.    

In a May 2003 letter, the Board informed the veteran that it 
was undertaking further development on the issue of his claim 
for a higher rating, which consisted of arranging for the 
veteran to undergo another VA orthopedic examination.  The 
Board had determined, in a preliminary review of the file, 
that the March 2003 examination was inadequate for rating 
purposes.  The veteran subsequently underwent another 
examination in June 2003.   

At about this time, the U.S. Court of Appeals for the Federal 
Circuit, in D.A.V. et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003), invalidated 38 C.F.R. §19.9(a)(2) and (a)(2)(ii), 
which are provisions promulgated by the VA authorizing the 
Board to, among other things, correct a procedural defect or 
undertake additional development in a case, without having to 
remand the case to the RO for completion of such action.  The 
intended effect of these provisions was to shorten the appeal 
processing time and to reduce the backlog of claims awaiting 
decision at the Board.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court found that the provision was contrary to 
the requirement of 38 U.S.C. § 7104(a) that "all questions 
in a matter which . . . is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, in consideration of the change in law, the RO shall 
initially consider the evidence obtained by the Board when it 
undertook additional development of the case, specifically 
the March 2003 and June 2003 VA examination reports.  

Moreover, the Board notes that the regulations pertaining to 
evaluating a back disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 have been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  Therefore, in readjudicating 
the veteran's claim of a higher rating for his low back 
disorder, the RO should consider the applicability of Code 
5293.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claims (i.e., what information or evidence is required to 
grant his claims) and to assist him to obtain evidence for 
his claims.  

A preliminary review of the claims file shows that the 
veteran has not been adequately apprised of the VCAA and the 
responsibilities of the VA and claimant under that law.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence (such as a VA examination) as 
deemed appropriate, in regard to the duty 
to notify him of what information or 
evidence was needed from him and what the 
VA has done and will do to assist him in 
substantiating his claim of a higher 
rating for the service-connected 
spondylolysis at L5-S1.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim of a higher rating for 
the service-connected spondylolysis at L5-
S1.  If the decision remains adverse to 
the veteran, the RO should provide him and 
his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



